                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: ERICA LYNN MILTON,                       )      Civil No. 19-184
                                                )
            Debtor,                             )      Related to:
__________________________________
GERALD S. LEPRE, JR.,                           )         Bankruptcy No. 16-20747-CMB
                                                )
vs.                                             )
                                                )
                                                )          Adv. Proc. No. 16-2127-CMB
ERICA LYNN MILTON,                              )

                                  MEMORANDUM OPINION

      On September 24, 2019, the court issued an opinion and order affirming the February 4,

2019, decision of the bankruptcy court. Now pending is a motion for reconsideration filed by

Gerald S. Lepre, Jr. (“Lepre”) (ECF No. 17). A response from Erica Lynn Milton (“Milton”)

is not necessary.

      The purpose of a motion for reconsideration is “to correct manifest errors of law or fact or

to present newly discovered evidence.” Max's Seafood Café v. Quinteros, 176 F.3d 669, 677

(3d Cir. 1999). A motion for reconsideration must rely on one of three grounds: (1) an

intervening change in the law; (2) the availability of new evidence; or (3) the need to correct

clear error of law or prevent manifest injustice. N. River Ins. Co. v. CIGNA Reinsurance Co.,

52 F.3d 1194, 1218 (3d Cir. 1995). A motion for reconsideration should not be used to ask a

district court to rethink a decision it has already rightly or wrongly made. Williams v.

Pittsburgh, 32 F.Supp.2d 236, 238 (W.D. Pa. 1998). Litigants are cautioned to “‘evaluate

whether what may seem to be a clear error of law is in fact simply a point of disagreement

between the Court and the litigant.’” Waye v. First Citizen's Nat'l Bank, 846 F.Supp. 310, 314

n.3 (M.D. Pa. 1994) (quoting Atkins v. Marathon LeTourneau Co., 130 F.R.D. 625, 626 (S.D.

Miss. 1990)). Motions for reconsideration should not be used to relitigate issues already

resolved by the court and should not be used to advance additional arguments which could
have been made by the movant before judgment. Reich v. Compton, 834 F. Supp. 753, 755

(E.D. Pa. 1993), aff'd in part, rev'd in part, 57 F.3d 270 (3d Cir. 1995). See generally United

States ex rel. Emanuele v. Medicor Assocs., No. CV 10-245, 2017 WL 3675921, at *1 (W.D.

Pa. Aug. 25, 2017).

   Lepre did not point to any new facts or law or manifest injustice. His basis for

reconsideration boils down to his disagreement with the bankruptcy judge’s evaluation of the

credibility of Milton’s testimony and his testimony. That issue was considered by the court.

See Opinion at 3 (explaining that the bankruptcy court’s findings of fact can only be reversed

if they are clearly erroneous and noting “due regard shall be given to the opportunity of the

bankruptcy court to judge the credibility of the witnesses”) (ECF No. 16). Lepre’s

disagreement with the court’s decision does not warrant reconsideration. The motion for

reconsideration (ECF No. 17) will be DENIED.

   An appropriate order will be entered.


Dated: November 6, 2019
                                                     BY THE COURT:


                                                     /s/ Joy Flowers Conti___
                                                     Joy Flowers Conti
                                                     Senior United States District Judge




                                               2
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: ERICA LYNN MILTON,                  )       Civil No. 19-184
                                           )
            Debtor,                        )       Related to:
__________________________________
GERALD S. LEPRE, JR.,                      )         Bankruptcy No. 16-20747-CMB
                                           )
vs.                                        )
                                           )
                                           )          Adv. Proc. No. 16-2127-CMB
ERICA LYNN MILTON,                         )

                                         ORDER


       AND NOW, this 6th day of November, 2019, in accordance with the memorandum

opinion, it is hereby ORDERED that the motion for reconsideration filed by Gerald S. Lepre,

Jr. (ECF No. 17) is DENIED.



                                                   BY THE COURT:


                                                   /s/ Joy Flowers Conti___
                                                   Joy Flowers Conti
                                                   Senior United States District Judge




                                               3
